Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 

Response to Amendment
Amendment filed on 11/17/2020 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 8 have been considered but are bot persuasive. The newly added features of a component having internetworking function capability to communicate between 4G and 5G is still disclosed in combination with Park. Although Qiao seems to disclose an interworking function- 
However, Park does disclose the component having interworking functionality to interwork between a 4G network and a 5G network (Fig 1, depicts the MME in 4G interworking with AMF 5G via an interwork interface; Fig. 3, 380 PCRF; [0036]-[0045]: the use of 4G-5G interworking functionality).
It would have been obvious before the effective filing date of the claimed invention to incorporate Park’s disclosure to use the IWF to communicate between 4G and 5G networks as user move between 4G and 5G networks to expand functionality coverage.

Therefore, the claims are still not yet in condition for allowance, and are still rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US 2019/0207778; hereinafter Qiao) in view of Park et al. (US 2019/0053105; hereinafter Park).

Regarding claims 1, 7 and 8 Qiao discloses a method of controlling a Packet Data Unit (PDU) session in a data communications network, the method comprising: 
receiving a Policy Control Function (PCF) request from a Session Management Function (SMF) ([0241]-[0242]: SMF sends request to PCRF and then receiving a response); 
generating a Policy and Charging Rules Function (PCRF) request based on the received PCF request ([0241]-[0242]: SMF sends request to PCRF and then receiving a response);
transmitting the generated PCRF request to a PCRF ([0241]-[0242]: SMF sends request to PCRF and then receiving a response); 
receiving a PCRF request response from the PCRF ([0241]-[0242]: SMF sends request to PCRF and then receiving a response); 
generating a PCF request response ([0241]-[0242]: SMF sends request to PCRF and then receiving a response); and 

Qiao seems to disclose a N3IWF but not a component having interworking functionality to interwork between a 4G network and a 5G network.  
However, Park does disclose the component having interworking functionality to interwork between a 4G network and a 5G network (Fig 1, depicts the MME in 4G interworking with AMF 5G via an interwork interface; Fig. 3, 380 PCRF; [0036]-[0045]: the use of 4G-5G interworking functionality).
It would have been obvious before the effective filing date of the claimed invention to incorporate Park’s disclosure to use the IWF to communicate between 4G and 5G networks as user move between 4G and 5G networks to expand functionality coverage.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Park as applied to claim 1 above, and further in view of Jaya et al. (US 10,448,268; hereinafter Jaya).
Regarding claim 3, Qiao in view of Park discloses all the particulars of the claim except for wherein the PCF request is received and the PCF request response is transmitted over an N7 interface.
However, Jaya does disclose the limitation wherein the PCF request is received and the PCF request response is transmitted over an N7 interface (Col 8, lines 10-25 use of Gx/N7 interfaces in a similar system). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Jaya’s disclosure to provide connectivity for communication.

Regarding claim 4, Qiao in view of Park discloses all the particulars of the claim except for wherein the generated PCRF request is transmitted and the PCRF request response is received by utilizing a Gx interface.  
 (Col 8, lines 10-25 use of Gx/N7 interfaces in a similar system). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Jaya’s disclosure to provide connectivity for communication.

Regarding claim 5, Qiao in view of Park discloses all the particulars of the claim except for the limitation wherein the generating of the PCRF request comprises transforming the received PCF request.  
However, Jaya does disclose the capability of wherein the generating of the PCRF request comprises transforming the received PCF request (Col 22, lines 57-59: performing transforming procedure I similar system).
It would have been obvious before the effective filing date of the claimed invention to incorporate Jaya’s disclosure to provide connectivity for communication.


Regarding claim 6, Qiao discloses allt he particulars of the method of claim 1, except wherein the generating of the PCF request response comprises transforming the received PCRF request response.
However, Jaya does disclose the capability of wherein the generating of the PCRF request comprises transforming the received PCF request (Col 22, lines 57-59: performing transforming procedure I similar system).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644